Citation Nr: 9910818	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  95-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability, to include whether the appeal as to this issue 
has been withdrawn.  

2.  Entitlement to service connection for a right hand 
disability, to include whether the appeal as to this issue 
has been withdrawn.

3.  Entitlement to service connection for a bilateral hip 
disability, to include whether the appeal as to this issue 
has been withdrawn.

4.  Entitlement to service connection for a left leg 
disability, to include whether the appeal as to this issue 
has been withdrawn.

5.  Entitlement to service connection for a left ankle 
disability, to include whether the appeal as to this issue 
has been withdrawn.

6.  Entitlement to service connection for an eye disability, 
claimed as conjunctivitis, to include whether the appeal as 
to this issue has been withdrawn.

7.  Entitlement to service connection for a respiratory 
disability, to include whether the appeal as to this issue 
has been withdrawn.

8.  Entitlement to service connection for a skin disability, 
claimed as pityriasis rosea, to include the appeal as to 
whether this issue has been withdrawn.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1979 to March 
1984. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the St. Petersburg, Florida, Regional Office (hereinafter 
RO).  The case was remanded by the Board in May 1997. 


REMAND

As directed by the Board in its May 1997 Remand, the RO 
contacted the veteran and requested his assistance in 
obtaining medical evidence to support the claims on appeal.  
Also as requested in the May 1997 Remand, the RO contacted 
the National Personnel Records Center in an attempt to obtain 
additional service medical records.  It does not appear 
however, that the RO asked the veteran if he had any service 
medical records.  While the appellant has thus far not been 
particularly helpful in developing this case, if he does not 
withdraw the appeal pursuant to below, he will have a chance 
to submit service medical records in his possession.

The RO also scheduled the veteran for medical examinations to 
determine whether any of the disabilities for which service 
connection is claimed are etiologically related to service as 
directed in the May 1997 Remand.  Documentation on file 
indicates that the veteran failed to attend the scheduled VA 
examinations because he was unable to obtain permission to 
leave his place of employment.  There was also an indication 
that the veteran may have "withdrawn" his claims for 
service connection, and it is unclear from efforts conducted 
by the RO to clarify this matter whether the veteran wishes 
to withdraw the claims on appeal (see October 30, 1997, 
letter to veteran and notation therein).  Withdrawals of 
claims must be in writing under the provisions of 
38 C.F.R. § 20.204 (1998), and clarification of this matter 
will be requested upon remand.  

The Board notes that following the development of the prior 
remand, which included receipt of some personnel records, the 
RO did not complete a Supplemental Statement of the Case.  
See Holland v. Brown, 10 Vet. App. 42 (1997).  

For the reasons stated above, this case is REMANDED for the 
following development:  

1.  The RO is to contact the veteran one 
more time to determine whether it is his 
intent to withdraw the claims on appeal.  
The claims file must contain 
documentation of this action, as well as 
the veteran's response.  His 
representative might also be contacted 
and asked to assist in clarifying this 
matter.  If the veteran does not wish to 
withdraw the claims on appeal or does not 
respond, a decision on the merits by the 
RO will have to be made, with the case 
then forwarded to the Board.  Prior 
thereto, the RO is afford the veteran one 
more opportunity to attend the 
examinations discussed in the May 1997 
Remand to determine whether there is any 
current disability associated with the 
disorders for which service connection is 
claimed and the etiologic relationship 
between any such disability and service.  
He should also be asked if he has any 
service medical records in his 
possession.  The veteran is to be 
informed of the negative consequences to 
the adjudication of his claims should he 
fail to report to the examinations.  

2.  Thereafter, as noted, the RO should 
review the evidence and determine whether 
any of the claims remaining on appeal may 
be granted.  If any such claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, to include citations to the 
relevant laws and regulations as needed, 
and the case should be returned to the 
Board for further appellate review.  

The purpose of this REMAND is to assist the veteran in the 
development of his appeal and comply with legal requirements, 
and the Board does not intimate an opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




